ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ reply and amendment of 29 June 2022 are entered.
	Claims 5, 7, and 10 have been canceled. Claims 1-4, 6, 8, and 9 are pending and are being examined on the merits.
	The objection to the specification for failure to comply with amino acid sequence disclosure rules is withdrawn in light of the amendment filed 29 June 2022.
	The objection to the drawings for failure to comply with amino acid sequence disclosure rules is withdrawn in light of the amendment filed 29 June 2022.
	The translations of the foreign priority documents are entered, which has perfected the claim to foreign priority and rendered 24 December 2019 as the earliest effective filing date of the claimed invention.
	The rejection of claims 1-5 and 8-10 as being anticipated by Kim is withdrawn in light of the perfection of the claim to foreign priority via submission of translations of said documents. 
	The rejection of claims 4-10 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 29 June 2022.

Reasons for Allowance
Claims 1-4, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not recognize a Toxoplasma gondii GRA8-derived peptide of SEQ ID NO: 1. As found in the rejection of record, such a peptide is found in the Kim art, Oncotarget 11:62-73, but Kim has been removed as prior art by perfection of the claims to foreign priority to KR10-2019-0174088 and KR2020-0100721 by filing of the English language translations of both documents. There is no other art that teaches or reasonably suggests that an ATRAM amino acid sequence from GRA8 should be fused to a mitochondrial targeting sequence and an ATP5A/SIRT3 binding sequence to result in SEQ ID NO: 1. Accordingly, the amino acid sequence and nucleotide sequences encoding the amino acids are novel and unobvious. As the methods of use as claimed use the same peptide of claim 1, they are also by necessity novel and unobvious, and otherwise satisfy the requirements of 35 U.S.C. 101 and 112.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658